No. 99-10764
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10764
                         Summary Calendar


RAY HONSBERGER,

                                          Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-617-Y
                      --------------------
                        February 25, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Ray Honsberger appeals the magistrate judge’s judgment

affirming the decision of the Commissioner to deny Honsberger’s

disability claim.   Our review is limited to determining whether

the record as a whole shows that the Commissioner’s decision is

supported by substantial evidence and whether the Commissioner

applied the proper legal standards.   See Anthony v. Sullivan, 954

F.2d 289, 292 (5th Cir. 1992).

     The ALJ’s determination that Honsberger’s medical conditions

failed to meet the criteria set forth in the Impairment Ratings

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10764
                               -2-

is supported by substantial evidence.    As for Honsberger’s

ability to perform work despite his complaints of severe

headaches and neck pain, the ALJ has great discretion in

determining whether pain is disabling.    See Wren v. Sullivan, 925

F.2d 123, 128 (5th Cir. 1991).   The ALJ acted within his

discretion in rejecting these claims.    See Griego v. Sullivan,

940 F.2d 942, 945 (5th Cir. 1991).

     We also find no error in the ALJ’s determination that

numerous jobs exist meeting Honsberger’s limitations.    See Morris

v. Bowen, 864 F.2d 333, 335-36 (5th Cir. 1988).    Thus, the ALJ

properly concluded that Honsberger is not disabled.

     For the foregoing reasons, we affirm the judgment of the

magistrate judge.

     AFFIRMED.